—Appeal from a judgment of the County Court of Columbia County (Zittell, J.), rendered May 20, 1994, convicting defendant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fifth degree (two counts), criminal possession of a controlled substance in the seventh degree (two counts), driving while ability impaired and resisting arrest.
Defendant pleaded guilty to nine separate crimes as a result of drug-related activities he engaged in on four different occasions. He was sentenced to concurrent terms of imprisonment on each crime, the longest of which was 3 to 15 years. Defendant asserts that because he has a drug problem and this is his first felony conviction, the sentence imposed is harsh and excessive. We disagree. The record reveals that defendant continued to engage in drug-related activities even after his first arrest and, further, that defendant rejected an offer made by the prosecution of less substantial sentences. As a consequence, defendant pleaded guilty without having negotiated a specific sentence in connection with his plea. Under these circumstances, we find no reason to disturb the sentence imposed by County Court.
Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.